     Case 3:17-cv-00621-MMD-CLB Document 52 Filed 10/26/20 Page 1 of 1




1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA
5
                                                 ***
6     JOSEPH ANTONETTI,                                 Case No. 3:17-cv-00621-MMD-CLB

7                                       Petitioner,                    ORDER
8            v.
9
      FILSON, et al.,
10
                                   Respondents.
11

12          Before the Court are several motions by 28 U.S.C. § 2254 habeas corpus petitioner
13   Joseph Antonetti seeking an extension of time to file a reply in support of his petition. The
14   Court finds good cause exists to grant the motions.
15          It is therefore ordered that Petitioner’s three motions for extension of time to file a
16   reply in support of his petition (ECF Nos. 48, 49, 50) are all granted nunc pro tunc.
17          DATED THIS 26th Day of October 2020.
18

19

20                                                     MIRANDA M. DU, CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT
21

22

23

24

25
26

27

28
